                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

          Claudia E. Polanco,            )               JUDGMENT IN CASE
                                         )
              Plaintiff(s),              )                3:17-cv-00466-GCM
                                         )
                  vs.                    )
                                         )
       HSBC Bank USA National            )
            Association
      PHH Mortgage Corporation,
           Defendant(s).                 )

DECISION BY COURT. This action having come before the Court by Notice of Acceptance
with Offer of Judgment; The Plaintiff, Claudia E. Polanco, by and through counsel, and hereby
accepts Defendants HSBC Bank USA National Association’s and PHH Mortgage Corporation’s
Offer of Judgment in the amount of $175,000.00 as served upon her January 30, 2020.

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with Civil
Rule 68.

                                                  February 12, 2020
